—In an action to recover a security deposit, the plaintiff appeals from an order of the Supreme Court, Nassau County (Driscoll, J.), dated May 11, 1998, which denied its motion for summary judgment on the complaint and to dismiss the defendants’ counterclaims.
*538Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs motion for summary judgment, as it failed to demonstrate entitlement to judgment as a matter of law (see, CPLR 3212 [b]; Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557).
The plaintiffs remaining contentions are without merit. Santucci, J. P., Joy, Feuerstein and Schmidt, JJ., concur.